Citation Nr: 1729804	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003, and from January 2004 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was previously before the Board in March 2016 and was remanded in order to conduct additional development.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed bilateral hearing loss was present during active service, manifested within one year of discharge from service, or developed as a result of any incident during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the March 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma during active duty service.  He maintains that his hearing loss was the result of artillery fire and explosions from an improvised explosive device (IED) while stationed in Iraq.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The Veteran's DD-214 shows that his military occupational specialty (MOS) was as a motor transport operator.  He served in an imminent danger area in Iraq from March 17, 2004 to March 27, 2005, which is consistent with the Veteran's reports of being in close proximity to loud noises in service.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

The Veteran's April 2003 Report of Medical Examination revealed audiometric results as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
5
0
0
0
5


A March 2005 Reference Audiogram revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
10
LEFT
10
5
0
5
15

Also of record is a March 29, 2005 Report of Medical Assessment in which the Veteran stated his hearing was worse due to explosions.

Following active duty service, an October 2009 VA otolaryngology consult noted the Veteran had a six-month history of hearing loss and pain with worsening pain over the last 24 hours.  The Veteran stated he was treated with Cortisporin drops for 12 days which he finished one week ago.  An examination revealed moist drainage of the right ear, and the Veteran was diagnosed with external otitis on the right.

A November 2009 VA otolaryngology note stated the Veteran had some persistent pain that was somewhat improved with drops.  The Veteran complained of hearing loss since he was exposed to IED explosions and wanted to have his hearing checked.  Upon examination, both ear canals were clear with evidence of instrumentation.  There was minimal moisture in the ears.  The Veteran was diagnosed with otalgia.

A January 2010 VA audiology consult noted the Veteran's reports of gradually decreased hearing over the past several years.  The Veteran reported that he continued to experience bilateral ear pain, and he was treated with ear drops.  Following the Board remand, a copy of the audiogram was associated with the Veteran's claims file, with results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
25
LEFT
20
15
15
20
25

The record noted the Veteran's bilateral hearing was within normal limits, and he showed "excellent speech discrimination."  Speech audiometry revealed speech recognition scores of 96 percent in the right ear and of 92 percent in the left ear.  Besides the Veteran's in-service noise exposure, the VA audiologist noted that the Veteran worked as a "purchasing agent for lumber handling equipment with some exposure to machinery, with hearing protection."  The Veteran had no history of ear infections, history of severe head injury, a family history of hearing loss, or any history of ear surgery.  

An April 2010 VA treatment record noted the Veteran's reports of bilateral ear pain for about five years.  Examination revealed slight drainage of the right ear.  Both tympanic membranes were white without erythema.  The diagnosis was chronic otitis externa.  An April 2010 VA treatment record showed the Veteran's complaints of itching ears that sometimes drain.

In June 2010, the Veteran underwent a VA contract examination and was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported being exposed to gun fire and explosions during active duty service, as well as the use of hearing protection.  Post-service, the Veteran stated he worked in equipment rigging for three years with hearing protection.  The examination report revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
90
100
105
LEFT
80
90
90
105
105

Speech audiometry revealed speech recognition scores of 88 percent in the right ear and 84 percent in the left ear.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to military noise exposure from combat while in service.  In support of this conclusion, the VA contract examiner stated that noise exposure was conceded to VA, and exposure to gun fire and explosives cause permanent hearing damage without the use of hearing protection.  However, the examiner did not address the Veteran's reports of using hearing protection while on active duty service and how this factored into her conclusion. 

Given the disparity between the January and June 2010 examinations and the Veteran's history of chronic otitis externa, the RO requested an independent medical opinion regarding the etiology of the Veteran's hearing loss.  In an August 2010 opinion, an otolaryngologist concluded that the bilateral moderate to profound mixed hearing loss shown on the June 2010 VA examination was not related to noise exposure during active duty military service.  In support of this opinion, the examiner stated that the audiology report dated in January 2010 showed the Veteran's hearing was within normal limits by VA standards.  Further, audiograms in the military service, notably the March 2005 audiogram, showed the Veteran's hearing was within normal limits.

A February 2013 VA audiology consult noted the Veteran was last seen for a hearing evaluation in January 2010, with results at that time indicating normal hearing bilaterally with constant bilateral tinnitus.  He reported experiencing decreased hearing and continued difficulty understanding conversations.  Following the Board remand, a copy of the audiogram was associated with the Veteran's claims file, with results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
30
LEFT
35
40
30
35
45

Speech audiometry revealed speech recognition scores of 92 percent in each ear.  The examiner noted an impression of bilateral conductive hearing loss with constant bilateral tinnitus, noting that the test reliability was judged to be "fair" due to inconsistencies within the findings and several instances in which the Veteran provided false positive responses.  

At his March 2016 Board hearing, the Veteran testified that his hearing loss had its onset following two in-service incidents in which he was exposed to IED blasts and other artillery fire while stationed in Iraq.  He stated that he has had hearing problems since his active duty service. 

In May 2016, the Board remanded the claim in order to obtain an adequate VA opinion on the etiology of the Veteran's hearing loss.  The Board determined that the August 2010 independent medical examiner's opinion appeared to be based exclusively on the fact that the Veteran showed normal hearing for VA purposes on the Mach 2005 and January 2010 audiogram reports.  The examiner's opinion also did not address lay statements from the Veteran attesting to hearing problems during and since his active duty service.  

In April 2017, the Veteran was afforded another VA examination.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
       20
30
20
25
40
LEFT
20
30
25
15
20

Speech audiometry revealed speech recognition scores of 92 percent in the right ear and 84 percent in the left ear.  The VA examiner concluded that it was less likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  In support of this conclusion, the VA examiner noted the Veteran's MOS of motor transport carried a moderate probability for noise exposure.  She noted the Veteran's reports of military noise exposure to weapons, IEDs, Humvees, and transport trucks with a reported use of hearing protection devices.  While the VA examiner stated that the Veteran had denied post-service exposure, a review of the post-service clinical notes show reports of exposure to machinery with the use of hearing protection devices.  The record also showed the Veteran was exposed to recreational noise exposure, which included the use of lawn equipment with a reported use of hearing protection devices.  The VA examiner noted the in-service documentation of complaints by the Veteran of his hearing being worse due to explosions.  However, she stated that both the available April 2003 and March 2005 in-service audiograms showed normal hearing with no significant threshold shifts.  Therefore, she concluded there was no objective evidence (i.e., service audiometric results) to support a claim of military-related noise injury (i.e., noise-induced hearing loss).

The Board finds the April 2017 VA medical examiner's opinion is entitled to great probative weight.  The opinion was rendered following examination of the Veteran and a complete review of his claims file.  The opinion considered the Veteran's reports of noise exposure both during and after military service and provided an adequate rationale for the conclusion that was based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The examiner specifically noted that there was no evidence of a significant threshold shift from induction to discharge.  This is an appropriate, and adequate, rationale for the examiner's opinion. Cf. Hensley, 5 Vet. App. at 159.  

While there is a positive opinion of record from a June 2010 VA contract examiner, the Board finds that this opinion carries less probative weight than the April 2017 VA examiner's opinion because the June 2010 opinion lacks any supportive rationale.  Notably, while the June 2010 VA contract examiner noted that exposure to gun fire and explosives can cause hearing damage without the use of hearing protection, she did not comment on the Veteran's reports of having used hearing protection while on active duty service

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements and that of his wife.  While the Veteran is competent to report symptoms of hearing loss, he has not shown that he possesses the medical expertise needed to offer a nexus opinion relating his current hearing loss to noise exposure during service.  Jandreau v. Nicholson, 492 F.3d 1372; Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The first medical evidence establishing that the Veteran was diagnosed with hearing loss came in June 2010, more than five years after discharge from active duty service.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis as a chronic condition is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


